1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHARLES HOLMES,                                     Case No.: 3:16-cv-02458-MMA-BLM
12                                      Plaintiff,
                                                         ORDER GRANTING IN PART AND
13   v.                                                  DENYING IN PART DEFENDANTS’
                                                         MOTION TO DISMISS SECOND
14   ESTOCK, et al.,
                                                         AMENDED COMPLAINT
15                                  Defendants.
16                                                       [Doc. No. 60]
17
18
19
20         Plaintiff Charles Holmes, a California inmate, brings this civil rights action
21   pursuant to 42 U.S.C. § 1983 alleging violations of his Eighth Amendment right to
22   adequate medical care. Plaintiff, proceeding through counsel, filed a Second Amended
23   Complaint (“SAC”) against various medical personnel, correctional officials, and
24   California Governor Edmund G. Brown. See Doc. No. 55. Defendants move to dismiss
25   Plaintiff’s claims pursuant to Federal Rule of Civil Procedure 12(b)(6). See Doc. No. 60.
26   Plaintiff filed an opposition to the motion, to which Defendants replied. See Doc. Nos.
27   65, 67. For the reasons set forth below, the Court GRANTS IN PART and DENIES IN
28   PART Defendants’ motion.

                                                     1
                                                                            3:16-cv-02458-MMA-BLM
1                                                      BACKGROUND1
2               Plaintiff has a congenital defect in his left kidney, which requires ongoing medical
3    treatment. In February 2012, Plaintiff began to experience flank pain and recurrent
4    urinary tract infections, and was subsequently referred for consultation and treatment to
5    two urology specialists. From 2012 to July 2014, while housed at Calipatria State Prison
6    (“CSP-CAL”), Plaintiff was treated by urologists who recommended further surgery at
7    University of California San Diego’s Medical Center (“UCSD”) to treat his kidney,
8    which was not draining properly. A urologist inserted a nephrostomy tube into Plaintiff’s
9    left kidney to help with drainage on October 31, 2013, and then replaced the nephrostomy
10   tube on May 9, 2014. That same day, Plaintiff’s primary care physician at CSP-CAL,
11   Defendant Estock, warned Plaintiff of the substantial risks associated with the removal of
12   his nephrostomy tube. Plaintiff’s treating urologist recommended the nephrostomy tube
13   not be removed until Plaintiff was further evaluated to decide on definitive surgery to
14   correct an obstruction in his ureter. However, in July 2014, before Plaintiff could be
15   further evaluated, the area around the nephrostomy tube became infected. The
16   nephrostomy tube was removed on July 14, 2014. The following day, Plaintiff was
17   transferred to California State Prison, Sacramento (“CSP-SAC”).
18              According to Plaintiff, Defendant Estock “allowed Plaintiff to be transferred to
19   CSP-SAC and failed to arrange the recommended treatment.” SAC ¶ 32. Plaintiff was
20   not seen by the doctor for 14 days upon his arrival, and developed a kidney infection.
21   Two months later, Plaintiff was treated by a urologist at University of California San
22   Francisco Medical Center (“UCSF”), but the treatment proved ineffective. Plaintiff’s
23   primary care physician noted on November 19, 2014, “patient has complied with UCSF
24   urology treatment recommendations. Zero help. No response to UCSF treatment
25
26                                                  

27   1
       Because this matter is before the Court on a motion to dismiss, the Court must accept Plaintiff’s
     allegations as true. See Hosp. Bldg. Co. v. Trs. Of Rex Hosp., 425 U.S. 738, 740 (1976).
28

                                                            2
                                                                                       3:16-cv-02458-MMA-BLM
1    suggestion and strongly recommend transfer to California State Prison near USCD!
2    ASAP!” Id. ¶ 35.
3               Plaintiff submitted his first inmate health care appeal on July 1, 2014, indicating
4    significant pain in both of his kidneys, and requesting a second opinion from a urologist.
5    Plaintiff was interviewed by Defendant Estock via telephone regarding the appeal; the
6    appeal was ultimately denied. Plaintiff filed a second inmate health care appeal on
7    January 16, 2015, indicating that his urine was backing up to his kidney from his bladder
8    and he was experiencing significant pain. Plaintiff’s second appeal was ultimately denied
9    on October 26, 2015.
10              Plaintiff was transferred back to CSP-CAL in July 2016. Plaintiff has suffered
11   recurring urinary tract infections, with only temporary relief from recommended
12   antibiotics and self-catheterization. Plaintiff’s current primary care physician at CSP-
13   CAL, Defendant Currier, has stopped administering pain medications to Plaintiff. In
14   sum, Plaintiff alleges that “[s]ince July 15, 2014, [he] has not received the medical care
15   necessary to avert permanent damage to his kidney(s).” Id. ¶ 7.
16              Based on these allegations, Plaintiff alleges violations of his Eighth Amendment
17   right to adequate medical care. Plaintiff sues Defendants Estock and Currier in their
18   individual capacities, alleging that they were deliberately indifferent to his serious
19   medical needs.2 Plaintiff sues Defendant Estock, Governor Brown, and prison officials
20   Diaz3, Montgomery, and Nasir, in their official capacities, alleging that they are
21   responsible for maintaining “policies, customs, and practices which were the moving
22
                                                    
23
     2
       See SAC at 1 (“DR. ESTOCK, in her official and individual capacities” and “DR. THERESA
24   CURRIER, an official, as custodial primary care physician for Plaintiff, in her individual capacity”)
25   (emphasis added).

26   3
       The Court sua sponte SUBSTITUTES Ralph Diaz, Acting Secretary of the California Department of
     Corrections and Rehabilitation (“CDCR”) in place of Scott Kernan, who retired from the position
27   effective August 31, 2018. Plaintiff sued Kernan in his official capacity, and as such, “replacement of
     the named official . . . result[s] in automatic substitution of the official’s successor in office.” Kentucky
28   v. Graham, 473 U.S. 159, 166 n. 11; see also Fed. R. Civ. P. 25(d).

                                                           3
                                                                                          3:16-cv-02458-MMA-BLM
1    force of the constitutional deprivations Plaintiff has suffered.” Id. ¶¶ 14-17. Plaintiff
2    further alleges that some of the defendants are “empowered to transfer Mr. Holmes to any
3    facility due to his medical condition,” so that he may receive medically necessary
4    treatment for his kidney disease. Id. ¶¶ 47, 49. To this end, Plaintiff seeks prospective
5    injunctive relief, in addition to damages.
6                                         LEGAL STANDARD
7          A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the
8    sufficiency of the complaint. See Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). A
9    pleading must contain “a short and plain statement of the claim showing that the pleader
10   is entitled to relief.” Fed. R. Civ. P. 8(a)(2). However, plaintiffs must also plead
11   “enough facts to state a claim to relief that is plausible on its face.” Fed. R. Civ. P.
12   12(b)(6); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard
13   thus demands more than a formulaic recitation of the elements of a cause of action, or
14   naked assertions devoid of further factual enhancement. See Ashcroft v. Iqbal, 556 U.S.
15   662, 678 (2009). Instead, the complaint “must contain allegations of underlying facts
16   sufficient to give fair notice and to enable the opposing party to defend itself effectively.”
17   Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
18         In reviewing a motion to dismiss under Rule 12(b)(6), courts must assume the truth
19   of all factual allegations and must construe them in the light most favorable to the
20   nonmoving party. See Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir.
21   1996). The court need not take legal conclusions as true merely because they are cast in
22   the form of factual allegations. Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir.
23   1987). Similarly, “conclusory allegations of law and unwarranted inferences are not
24   sufficient to defeat a motion to dismiss.” Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir.
25   1998).
26         In determining the propriety of a Rule 12(b)(6) dismissal, courts generally may not
27   look beyond the complaint for additional facts. See United States v. Ritchie, 342 F.3d
28   903, 908 (9th Cir. 2003). “A court may, however, consider certain materials—documents

                                                    4
                                                                               3:16-cv-02458-MMA-BLM
1    attached to the complaint, documents incorporated by reference in the complaint, or
2    matters of judicial notice—without converting the motion to dismiss into a motion for
3    summary judgment.” Id.; see also Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir
4    2001). “However, [courts] are not required to accept as true conclusory allegations
5    which are contradicted by documents referred to in the complaint.” Steckman v. Hart
6    Brewing, Inc., 143 F.3d 1293, 1295–96 (9th Cir. 1998). Where dismissal is appropriate, a
7    court should grant leave to amend unless the plaintiff could not possibly cure the defects
8    in the pleading. See Knappenberger v. City of Phoenix, 566 F.3d 936, 942 (9th Cir.
9    2009).
10                                           DISCUSSION
11      1. Individual Capacity Claims Against Defendants Estock and Currier
12         Plaintiff alleges that Defendants Estock and Currier acted with deliberate
13   indifference to his serious medical needs by failing to adequately treat his kidney disease
14   while under their primary care.
15         A determination of deliberate indifference involves a two-step analysis consisting
16   of both objective and subjective inquiries. Farmer v. Brennan, 511 U.S. 825, 837 (1994).
17   “First, the plaintiff must demonstrate a serious medical need such that failure to provide
18   treatment could result in further significant injury or unnecessary and wanton infliction of
19   pain. Second, the plaintiff must show that the defendant’s response to the medical need
20   was deliberately indifferent.” McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir.
21   1992) (citations and internal quotations omitted). “In order to show deliberate
22   indifference, an inmate must allege sufficient facts to indicate that prison officials acted
23   with a culpable state of mind.” Wilson v. Seiter, 501 U.S. 294, 302 (1991).
24         At the first step, Plaintiff adequately alleges the existence of an objectively serious
25   medical need. Plaintiff has a congenital kidney disease that has resulted in improper
26   function and recurring bladder infections.
27         At the second step, Plaintiff has alleged sufficient facts to demonstrate that
28   Defendants Estock and Currier acted with the requisite subjective intent. According to

                                                   5
                                                                              3:16-cv-02458-MMA-BLM
1    Plaintiff, while under the primary care of each physician, he has never “received the
2    medical care necessary to avert permanent damage to his kidney(s),” despite both
3    Defendants Estock and Currier being aware of the substantial risk of harm to Plaintiff.
4    SAC ¶ 7. For example, Defendant Estock warned Plaintiff of “the damage that he would
5    do to the kidney if he removed the nephrostomy tube including, but not limited to,
6    infection, loss of kidney function or kidney itself and/or death,” but then failed twice to
7    provide or arrange “for appropriate and clearly medically necessary care, i.e. replacement
8    of the nephrostomy tube at a minimum.” Id. ¶¶ 29, 33. Plaintiff alleges that Defendant
9    Currier has refused to continue administering pain medications despite Plaintiff’s
10   “persistent and painful urinary tract infections.” Id. ¶ 7. A failure to alleviate Plaintiff’s
11   pain with medication likely would have resulted in “unnecessary and wanton infliction of
12   pain.” See McGuckin, 974 F.2d at 1059. Plaintiff further claims that Defendant Currier
13   has treated his condition with antibiotics, despite possessing “all of Plaintiff’s medical
14   records,” and therefore being aware of the need for surgical intervention in order to avoid
15   permanent damage to Plaintiff’s kidney and potential renal failure. SAC ¶ 18.
16         In sum, taking Plaintiff’s allegations as true, he has alleged plausible violations by
17   Defendant Estock and Currier of his Eighth Amendment right to adequate medical care.
18      2. Official Capacity Claims Against Defendants Estock, Diaz, Brown, Montgomery,
19         and Nasir
20         Plaintiff alleges Defendants Estock, Diaz, Brown, Montgomery, and Nasir are
21   liable in their official capacities under the Eighth Amendment because “Plaintiff did not
22   receive adequate and appropriate treatment for his kidney because it was too expensive
23   and the CDCR implemented, condoned, and ratified policies designed to save money by
24   denying inmates necessary medical care.” SAC ¶¶ 21-22.
25         As an initial matter, Plaintiff relies on Monell v. Dep’t of Soc. Servs., 436 U.S. 658
26   (1978), to support his theory of liability against these defendants. See Doc. No. 65 at 16.
27   However, Plaintiff brings his claims against them in their official capacities, i.e. as agents
28   of the state. The Supreme Court has held that Monell liability does not extend to the

                                                    6
                                                                               3:16-cv-02458-MMA-BLM
1    states. See Quern v. Jordan, 440 U.S. 33, 338 (1979). Instead, liability is “limited to
2    local government units which are not considered part of the State for Eleventh
3    Amendment purposes.” Id. Accordingly, Monell is inapplicable, and Plaintiff cannot
4    maintain a suit for damages against these defendants in their official capacities. See
5    Arizonans for Official English v. Arizona, 520 U.S. 43, 69 n.24 (1997) (“State officers in
6    their official capacities, like States themselves, are not amenable to suit for damages
7    under § 1983.”).
8          While the Eleventh Amendment bars a prisoner’s section 1983 damages claims
9    against state actors sued in their official capacities, Will v. Michigan, 491 U.S. 58, 66
10   (1989), it does not bar actions against state officials seeking prospective injunctive relief.
11   See Quern, 440 U.S. at 337 (“[A] federal court, consistent with the Eleventh Amendment,
12   may enjoin state officials to conform their future conduct to the requirements of federal
13   law.”); see also Flint v. Dennison, 488 F.3d. 816, 825 (9th Cir. 2007) (“[A] suit for
14   prospective injunctive relief provides a narrow, but well-established, exception to
15   Eleventh Amendment immunity.”). In this case, Plaintiff seeks “an injunction
16   compelling Defendants to comply with the Eighth Amendment and provide Plaintiff with
17   appropriate medical care for his ongoing kidney problem.” SAC at 16. Plaintiff alleges
18   that applicable regulations, “in conjunction with the official powers vested by California
19   law . . . empower these defendants to comply with any order for injunctive relief which
20   this court deems appropriate.” Id. ¶ 50.
21         “A plaintiff seeking injunctive relief against the State is not required to allege a
22   named official’s personal involvement in the acts or omissions constituting the alleged
23   constitutional violation. Rather, a plaintiff need only identify the law or policy
24   challenged as a constitutional violation and name the official within the entity who can
25   appropriately respond to injunctive relief.” Hartmann v. Cal. Dep’t of Corr. & Rehab.,
26   707 F.3d 1114, 1127 (9th Cir. 2013) (internal citations omitted). However, the official
27   “must have some connection with the enforcement of the act,” and that connection “must
28   be fairly direct; a generalized duty to enforce state law or general supervisory power over

                                                   7
                                                                              3:16-cv-02458-MMA-BLM
1    the persons responsible for enforcing the challenged provision will not subject an official
2    to suit.” Ex parte Young, 209 U.S. 123, 157 (1908).
3               It is well-established that Governor Brown, sued in his official capacity, has no
4    alleged factual connection to the enforcement of CDCR regulations or the administration
5    of the prison healthcare system, other than a general duty to enforce California law as the
6    governor. See L.A. Cnty. Bar Ass’n v. Eu, 979 F.2d 697, 704 (9th Cir. 1992); see also
7    Ass’n des Eleveurs de Canards et d’Oies du Quebec v. Harris, 729 F.3d 937, 943 (9th
8    Cir. 2013) (holding that Governor Brown is entitled to Eleventh Amendment immunity
9    where his only connection to challenged California statute is a general duty to enforce
10   California law). As such, the Court dismisses Plaintiff’s Eighth Amendment claim
11   against Governor Brown.
12              Plaintiff’s allegations are currently insufficient to demonstrate that Defendant
13   Estock, a primary care physician at CSP-CAL, has the authority to effectuate or
14   implement the desired changes to his medical care. For example, Plaintiff alleges that he
15   has been under the primary care of Defendant Currier since his transfer back to CSP-
16   CAL. Plaintiff alleges no facts to suggest that Defendant Estock is currently treating him,
17   or otherwise involved with his medical care. Defendant Diaz, Acting Secretary of
18   CDCR,4 Defendant Nasir, the Healthcare CEO at CSP-CAL, and Defendant
19   Montgomery, the Warden of CSP-CAL, are sufficiently connected to the implementation
20   and enforcement of CDCR healthcare policies and regulations, such that they could
21   respond to a court order granting Plaintiff prospective injunctive relief. However,
22   Plaintiff fails to allege with sufficient specificity which policy or regulation violates his
23
                                                    
24
     4
25     In February 2006, “all of the powers of the Secretary of the CDCR with respect to the delivery of
     medical care” were suspended and conferred upon a court-appointed Receiver. Plata v.
26   Schwarzenegger, 603 F.3d 1088, 1092 (9th Cir. 2010). In September 2012, the district court presiding
     over the Plata class action ordered the implementation of a transition plan, to begin the process of
27   returning responsibility for inmate healthcare to the Secretary of CDCR. Since that time, the Receiver
     has delegated responsibility back to the Secretary of the CDCR for certain institutions, including CSP-
28   CAL.

                                                         8
                                                                                      3:16-cv-02458-MMA-BLM
1    Eighth Amendment right to adequate medical care. Plaintiff only generally avers that his
2    “medical care providers breached their duties and violated numerous CDCR policies
3    governing the provision of necessary medical care in failing to treat Plaintiff’s
4    condition.” SAC ¶ 61. Amongst his allegations, Plaintiff specifically references only
5    Title 15, Section 3379 of the California Code of Regulations, which regulates the transfer
6    of inmates between facilities. Plaintiff does not allege that Defendants Diaz, Nasir, or
7    Montgomery violated any particular policy or regulation related to the provision of
8    medical services, much less the manner in which a specific individual’s non-compliance
9    resulted in a violation of Plaintiff’s constitutional rights.
10         In sum, Plaintiff fails to allege plausible claims against any defendant in his or her
11   official capacity. Plaintiff requests leave to amend his deficient claims pursuant to the
12   liberal standard set forth in Federal Rule of Civil Procedure 15. See Doc. No. 65 at 26;
13   Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave when justice so requires.”).
14   However, the deadline for amending pleadings has expired. See Doc. Nos. 28 at 6; 42 at
15   2 n.3. As such, Plaintiff “must satisfy the ‘good cause’ standard of Federal Rule of Civil
16   Procedure 16(b)(4), which provides that ‘[a] schedule may be modified only for good
17   cause and with the judge’s consent.’” In re W. States Wholesale Natural Gas Antitrust
18   Litig., 715 F.3d 716, 737 (9th Cir. 2013). Upon due consideration, the Court finds good
19   cause to grant Plaintiff an opportunity to amend his official capacity claims against
20   Defendants Estock, Diaz, Nasir, and Montgomery.
21                                            CONCLUSION
22         Based on the foregoing, the Court GRANTS IN PART and DENIES IN PART
23   Defendants’ motion to dismiss as follows:
24         1. The Court DENIES Defendants’ motion to dismiss Plaintiff’s Eighth
25             Amendment claims against Defendants Estock and Currier in their individual
26             capacities.
27         2. The Court GRANTS Defendants’ motion and DISMISSES Plaintiff’s Eighth
28             Amendment claim against Governor Brown with prejudice.

                                                     9
                                                                             3:16-cv-02458-MMA-BLM
1         3. The Court GRANTS Defendants’ motion and DISMISSES Plaintiff’s Eighth
2            Amendment claims against Defendants Estock, Diaz, Nasir, and Montgomery
3            in their official capacities without prejudice.
4         4. The Court GRANTS Plaintiff leave to amend his official capacity claims
5            against Defendants Estock, Diaz, Nasir, and Montgomery. If he chooses to
6            amend his official capacity claims against these three defendants, Plaintiff must
7            file a Third Amended Complaint on or before December 10, 2018. Plaintiff
8            may not add any new claims or parties. Defendants not named and any claim
9            not re-alleged in a Third Amended Complaint will be considered waived. See
10           SD Cal CivLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896
11           F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the
12           original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (noting
13           that claims dismissed with leave to amend which are not re-alleged in an
14           amended pleading may be “considered waived.”).
15        IT IS SO ORDERED.
16   DATE: November 8, 2018               _______________________________________
                                          HON. MICHAEL M. ANELLO
17
                                          United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                10
                                                                          3:16-cv-02458-MMA-BLM
